26. Competition Policy 2005 (vote)
- Ferreira report
-Before the vote
rapporteur. - (PT) Ladies and gentlemen, given that unforeseen transport difficulties prevented me and other MEPs from taking part in yesterday's debate, I should like to take this opportunity to thank the shadow rapporteurs for the atmosphere of cooperation and compromise that enabled us to reach a broad consensus.
I should also like to thank the Commission services and, in particular, Mrs Kroes for her openness, the personal interest she has taken in this matter and her readiness to engage in dialogue. It has become particularly important today for there to be cooperation between the European institutions and for Parliament to be strongly involved, at a time when European competition policy covers strategic sectors such as energy and services of general economic interest, when it encompasses new areas such as the environment and when much competition has acquired a global dimension.
Consequently, we must go on updating competition policy and must keep up the spirit of cooperation evident during the process of drafting this report, for the benefit of Europe's citizens.